Citation Nr: 0528314	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-05 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected basal cell carcinoma of the nose.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

Procedural History

The veteran had over 25 years of active military service 
before his retirement in July 1992.  

In November 1992, the RO received the veteran's claim of 
entitlement to service connection.  In the August 1993 rating 
decision, the RO granted entitlement to service connection of 
basal cell carcinoma of the nose.  A noncompensable 
disability rating was assigned effective August 1, 1992.  

In January 2000, the RO received the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for his basal cell carcinoma of the nose.  The June 2000 
rating decision denied the veteran's claim.  The veteran 
disagreed with the June 2000 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2002.

This matter was previously before the Board in August 2003.  
At that time, the Board remanded this case to the Veterans 
Benefits Administration for further development to include a 
VA examination.  After the requested development was 
accomplished, the Agency of Original Jurisdiction (AOJ) 
issued a Supplemental Statement of the Case (SSOC) in June 
2005.  The June 2005 SSOC continued to deny the veteran's 
claim for a compensable disability rating.  Therefore, the 
matter has been returned to the Board for further appellate 
review.



Issue not on Appeal

In the September 2005 written presentation to the Board, the 
veteran's representative raised a claim of clear and 
unmistakable error (CUE) in a September 2002 rating decision 
that had denied claims of service connection for residuals of 
skin cancer on the left ear and left elbow.  The Board does 
not have jurisdiction over the CUE claim since it has not 
been considered by the RO and is not intertwined with the 
claim on appeal.  This issue is therefore REFERRED to the RO 
for appropriate action.


FINDING OF FACT

The veteran's residuals of basal cell carcinoma of the nose 
consist of a hypopigmented scar on his nose which is 1 
centimeter in diameter.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent and no higher 
disability rating have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Code 7818-7800 (2002 and 2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2002 SOC and the June 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2003 and July 2004 which were specifically intended 
to address the requirements of the VCAA.  The December 2003 
letter from the AOJ explained in detail the evidence needed 
to substantiate his claim, such as private and VA medical 
records.  Moreover, the letter advised the veteran that in 
order to receive an increased rating the evidence must show 
"that your service-connected disability has gotten worse."  
Additionally the letter provided the veteran with a list of 
evidence received since the March 2002 SOC.  Thus, this 
letter, along with the March 2002 SOC and June 2005 SSOC, not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

Second, the AOJ must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency.  This may include medical records from the military, 
VA hospitals... or from the Social Security Administration." 

Third, the AOJ must inform the claimant of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The AOJ informed the veteran in its December 2003 letter that 
he was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

Finally, the AOJ must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2003 letter directed the 
veteran to submit any additional information that he had 
which was "relevant to your appeal."  See the December 15, 
2003 VCAA letter at page 1.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the AOJ.  The Board notes 
that the veteran has not submitted any additional evidence in 
response to either the December 2003 or the July 2004 VCAA 
letters.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in June 2000, 
prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004). 

However, the veteran was subsequently provided with VCAA 
notice through the December 2003 VCAA letter, and the claim 
was readjudciated in 2005, subsequent to complete VCAA 
notice.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  Any VCAA notice deficiency has 
been rectified.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA outpatient medical 
records.  
During the course of the claim, the veteran was accorded 
three VA Compensation and Pension (C & P) examinations, in 
March 2000, October 2004 and February 2005, the latter 
pursuant to the Board's August 2003 remand.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's basal cell carcinoma 
of the nose since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  

The Board notes that prior to the August 2003 remand, the 
veteran advised the RO that he had received treatment from a 
private dermatologist and at a military hospital for his 
basal cell carcinoma of the nose.  Therefore, the Board, in 
its remand, directed the AOJ to contact the veteran in 
writing to request that the veteran provide a description of 
any additional treatment received and provide VA with 
appropriate releases to obtain the previously mentioned 
private and military hospital treatment.  In an effort to 
comply with the Board's instruction, the AMC sent the veteran 
a letter in December 2003 which specifically requested 
additional information about additional treatment records and 
informed the veteran of the need to provide a release for 
these records.  Copies of the required forms were enclosed.  
The veteran has not yet responded to that letter.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See  38 U.S.C.A. § 5107(a) (West 
2002); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board concludes in light of the veteran's disinclination to 
fully cooperate with the process, that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that any further attempts to assist 
the veteran in developing his claims would result in needless 
delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  In 
addition, the Board's remand directives have been fully 
complied with by the AOJ.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran was advised of his 
options for submitting personal testimony.  In his May 2002 
appeal, the veteran did not elect a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Analysis

The medical evidence of record, specifically the February 
2005 VA examination indicates that the veteran's condition is 
described as a surgical scar of the nose associated with 
basal cell skin cancer.  Under the VA rating schedule, 
residuals of malignant neoplasms, such as basal cell 
carcinoma are evaluated under Diagnostic Code (DC) 7818.  DC 
7818 in turn requires rating under the criteria for 
diagnostic codes 7800-7805.  As the veteran's residuals are 
on his nose, the veteran's disability is therefore rated with 
reference to DC 7800 [Disfigurement of the head, face or 
neck] or, in this case DC 7818-7800.  However, as no other 
diagnosis has been applied to the veteran's service-connected 
disability, it will be continued to be evaluated under that 
criteria.  

The veteran's basal cell carcinoma is currently rated as 
noncompensably disabling under DC 7818-7800.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin.  The amendment is 
effective August 30, 2002.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).  Thus, the rule that the veteran is entitled to the 
most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.118  Therefore, the Board will address the appropriate 
rating of the veteran's basal cell carcinoma under both 
criteria and whether the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000.  The RO also 
considered both sets of rating criteria in the 2005 SSOC, so 
there is no prejudice to the veteran by the Board also doing 
so.

Prior to August 30, 2002

Under the former version of 38 C.F.R. § 4.118, DC 7800, a 
noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

The March 2000 VA examination conducted in connection with 
the veteran's claim for an increase did not include any 
findings concerning the scar at issue.  The prior examination 
from January 1993 indicated that the veteran's scar measured 
1/2 inch by 1/8 inch and was slightly hypopigmented, but 
"cosmetically acceptable."  

In reviewing the record, the Board has discovered that the RO 
granted a 10 percent rating in the February 2002 SOC that was 
apparently never implemented.  In that decision, the preparer 
reviewed the 1993 VA Examination findings, noting that the 
term "cosmetically acceptable" implied more than slight 
disfigurement, and that the criteria for a 10 percent rating 
for moderate, disfiguring scar of the face were approximated.  

The Board finds, however, that a rating higher than 10 
percent is not warranted under the prior criteria.  The next 
highest rating of 30 percent required severe disfigurement.  
Clearly, any scar that is "cosmetically acceptable" is not 
severe in nature, and the veteran has never argued the nose 
scar is severe in any fashion.



As of August 30, 2002

Under the revised criteria as of August 30, 2002 for rating 
the skin, DC 7800 [disfigurement of the head, face, or neck] 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement. 
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

The medical evidence of record indicates that the condition 
of the veteran's nose has been relatively stable.  In the 
February 2005 VA examination report the scar is described as 
minimally disfiguring and is measured as 1 centimeter (cm) in 
diameter, that is to say, width.  The scar remains whitish 
and is slightly retracted.  Color photographs were taken 
corroborating this description of the nose scar.  Therefore, 
the medical evidence of record does not indicate any 
appreciable change in the scar on the veteran's nose during 
this period.  That is, if the rating criteria indicate that a 
0.6 centimeter scar is approximately 1/4 inch wide, then the 
1993 finding of 1/2 inch wide is roughly the same sized scar.  

The veteran's scar was described on the 2005 examination as 
only minimally disfiguring.  However, the 1993 and 2005 VA 
examinations also indicate that the veteran exhibits one 
characteristic of disfigurement provided under the revised 
criteria.  Specifically, the diameter of the veteran's scar 
is in excess of 1/4 inch or 0.6 cm in width (diameter), having 
been measured as 1/2 inch or 1 cm.  As discussed in detail 
above, in the event that the medical evidence shows 1 
characteristic of disfigurement then, under the current 
criteria, a 10 percent disability rating is warranted.  

The Board has also considered whether or not a higher 
disability rating than 10 percent may be assigned under the 
current criteria.  Although the veteran's scar has been 
described as retracted which may indicate a certain amount of 
tissue loss, which is a part of the criteria for the 
assignment of a 30, 50 or 80 percent disability rating, that 
criteria must be met along with a finding of either gross 
distortion of one or more features or greater than two 
characteristics of disfigurement.  

The medical evidence of record does not support the 
proposition that the veteran has suffered gross distortion of 
any of his facial features.  The scar on the veteran's nose 
has been described as cosmetically appropriate or minimally 
disfiguring, this is not consistent with a finding of gross 
distortion of any of the features.  Accordingly, the criteria 
with respect to gross distortion of facial features has not 
been met and entitlement to an increased rating on the basis 
of visible and palpable tissue loss and gross distortion of 
features have not been met.  

In the alternative, a higher disability rating is warranted 
when visible and palpable tissue loss is coupled with 2 or 
more disfiguring characteristics.  The medical evidence of 
record including the VA examinations do not indicate findings 
consistent with any of the other disfiguring characteristics.  
The veteran's scar is 1 cm in diameter, as such, it does not 
meet any of the characteristics that require disfigurement 
over a 39 sq. cm area.  Moreover,  there has been no finding 
that the scar is adherent to underlying tissue.  It has been 
well documented that the scar is not 13 or more centimeters 
in length and the examiners did not report that the contour 
of the scar is elevated or depressed to palpation. Although 
the scar is hypopigmented (whitish), it does not cover an 
area exceeding six square inches.  For those reasons, the 
criteria for the assignment of a disability rating in excess 
of 10 percent under the current criteria are not met.  


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for service-connected basal cell carcinoma of the nose is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  




	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


